Case: 16-10043     Date Filed: 11/06/2017    Page: 1 of 4


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 16-10043
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 5:15-cv-00279-WTH-PRL



KIMBERLY BRINSON,

                                                                   Plaintiff-Appellant,

                                        versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
each in their individual and official capacities,
MICHAEL CREWS,
Former Secretary, Department of Corrections,
each in their individual and official capacities,
FNU MUNNERLYN,
Inspector, each in their individual and official capacities,
T. POYNTER,
Assistant Warden, each in their individual and official capacities,
FNU POOLE,
Assistant Warden, each in their individual and official capacities, et al.,

                                                               Defendants-Appellees.
               Case: 16-10043     Date Filed: 11/06/2017    Page: 2 of 4


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (November 6, 2017)

Before ED CARNES, Chief Judge, HULL, and WILSON, Circuit Judges.

PER CURIAM:

      Kimberly Brinson, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal of her complaint alleging various constitutional and statutory

claims against more than thirty Florida Department of Corrections officials.

The district court dismissed her complaint on two independent grounds. First, the

court ruled that Brinson abused the judicial process by deliberately failing to

disclose an earlier lawsuit relating to her prison conditions, despite certifying in her

complaint that no such lawsuits existed. Second, the court ruled that Brinson’s

sprawling, scattershot complaint did not comply with several Federal Rules of

Civil Procedure: Rule 8(a)(2)’s requirement that a pleading contain a “short and

plain statement of the claim”; Rule 10(b)’s requirement that parties state their

claims in “numbered paragraphs, each limited as far as practicable to a single set of

circumstances”; and Rule 12(b)(6)’s requirement that a complaint state plausible

claims for relief. This is Brinson’s appeal.




                                           2
              Case: 16-10043     Date Filed: 11/06/2017    Page: 3 of 4


      Although we liberally construe pro se briefs, “issues not briefed on appeal

by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008). “To obtain reversal of a district court judgment that is based

on multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against [her] is incorrect.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

      Brinson’s brief, liberally construed, essentially restates the allegations in her

complaint and fails to address either of the district court’s independent grounds for

dismissing her complaint. Although she states that the district court overlooked

her lack of legal skills in dismissing the complaint, that passing reference is not

enough to challenge the district court’s abuse of process ruling. See id. (“We have

long held that an appellant abandons a claim when [s]he either makes only passing

references to it or raises it in a perfunctory manner without supporting arguments

and authority.”). And Brinson’s brief makes no attempt to challenge the ruling that

her complaint failed to satisfy Rules 8(a)(2), 10(b), and 12(b)(6). As a result, she

has abandoned any challenge to either ground for dismissing her complaint. See

id. (“When an appellant fails to challenge properly on appeal one of the grounds on




                                           3
                Case: 16-10043        Date Filed: 11/06/2017       Page: 4 of 4


which the district court based its judgment, [s]he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”). 1

       AFFIRMED.




       1
          Brinson does not argue that the district court abused its discretion in not allowing her
leave to amend. Brinson has also filed four “Motion[s] for Declaration of Brinson Kimberly”
that contain hundreds of additional exhibits. We construe those filings as motions to supplement
her brief. Because Brinson never received leave to file those motions, they are DENIED. See
11th Cir. R. 28, I.O.P. 5 (“Supplemental briefs may not be filed without leave of court.”).
                                                4